In four related proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate parental rights on the ground of mental illness, the mother appeals, as limited by her brief, from so much of four orders of fact-finding and disposition of the Family Court, Kings County (Hamill, J.), all dated September 22, 2004, as, after a fact-finding hearing, determined that she is unable to provide proper and adequate care for the subject children by reason of her mental illness, terminated her parental rights, and transferred guardianship and custody of the children to the Commissioner of Social Services of the City of New York and mercyFirst for the purpose of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
mercyFirst established by clear and convincing evidence that the mother is unable to properly and adequately care for her children, now or in the foreseeable future, by reason of mental illness (see Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242, 247-248 [1981]; Matter of Winston Lloyd D., 7 AD3d 706 [2004]; Matter of Michelle H., 228 AD2d 440 [1996]; Matter of Westchester County Dept. of Social Servs. v Barbara M., 215 AD2d 569 [1995]; Matter of Angel Guardian Home v Nereida C., 199 AD2d 500 [1993]). Schmidt, J.P., Santucci, Mastro and Lifson, JJ., concur.